PER CURIAM.
AFFIRMED. See Rodriguez v. United States, 575 U.S. -, 135 S.Ct. 1609, 1615, 191 L.Ed.2d 492 (2015) (recognizing that an officer’s mission during a traffic stop typically involves ordinary inquiries incident to the traffic stop beyond determining whether to issue a traffic ticket, including: “checking the driver’s license, determining whether there are outstanding warrants against the driver, and inspecting the automobile’s registration and proof of insurance”).
BENTON, OSTERHAUS, and BILBREY, JJ., concur.